DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, Species a and Species x, collectively drawn to claims 1-12 and 14 in the reply filed on February 9, 2021 is acknowledged.  The traversal is on the ground(s) that (1) “separate varieties of seed can serve as the ‘two or more agricultural products’”; (2) that with respect to “Specific axes and/or orientations” that “search queries…should not differ” and (3) a “burdensome search” is not present as a result of “duplication of parts”.  These are not found persuasive because, with respect to (1) seed (including different varieties) are considered be the examiner to be a single agricultural product (fertilizer would be a separate agricultural product); with respect to (2) search queries for different axes and/or orientations are different and (3) different art is present and required to show multiple row units as a opposed to showing a single row unit. 
Accordingly claims 13 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species and inventions, respectively, there being no allowable generic or linking claim.  Applicant timely traversed the restriction requirement in the reply filed on February 9, 2021.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Groelz et al. 6,672,228 B1 in view of Stehling et al. 2008/0047475 A1.
With respect to claims 1-3, Groelz et al. 6,672,228 B1 disclose a row unit 10 (see the disclosure in column 3, lines 8-10 and see Figure 1) for use with an agricultural implement (“agricultural seeding machine” disclosed in column 3, lines 8-10), comprising: 

a seed to ground system 18,20,36 for directing seed (line 3 of the abstract) from the meters 24,24’ to the ground (unnumbered);
the seed meters 24,24’ necessarily being aligned with a seed to ground system 18,20,36. 
With respect to claims 4-6, see the cylinder 58 and the disclosure in column 3, line 66 - column 4, line 29 and in Figures 1 and 3; and the disclosure of “software incorporated within the GPS unit” 78 in column 4 line 63 - column 5 line 5; and see the disclosure in claim 17 of Groelz et al. 6,672,228 B1.
Regarding claim 7, the seed to ground system comprises a seed tube (members 18 and 20 being considered to function collectively as a seed tube).
With respect to claim 8, the plurality of seed meters 24,24’ comprises a first 24 and second 24’ seed meter that can be selectively aligned with the seed tube (members 18 and 20 being considered to function collectively as a seed tube).
As to claim 10, the seed to ground system 18,20,36 comprises at least one endless member 36 (see the disclosure in column 3, line 53).
Regarding claim 11, the at least one endless member 36 (see the disclosure in column 3, line 53) comprises a belt 36 (see the disclosure in column 3, line 53).
With respect to claim 12, the seed meters 24,24’ are configured to be rotated about a substantially horizontal axis.

The claims distinguish over Groelz et al. 6,672,228 B1 in requiring an electric drive motor to be operatively attached to each respective seed meter such that the electric drive motor for each seed meter moves with the seed meter (as required in claim 1).
Stehling et al. 2008/0047475 A1 disclose an electric drive motor to be operatively attached to each respective seed meter such that the electric drive motor for each seed meter moves with the seed meter (as required in claim 1).
Stehling et al. 2008/047475 A1 disclose in paragraph [0106], [0107], [0109] “stepper motors” 811 which are necessarily electric for driving seed metering plates of seed metering systems 806.
It would have been obvious to one of ordinary skill in the art before the effective filing dated of the invention to have utilized the specific structure set forth in Stehling et al. 2008/047475 A1 in the implement of Groelz et al. 6,672,228 B1 for greater versatility in use and operation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,622,402 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application lend themselves to a system employing substantially the structure and features.
Claims 1-12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 12 of U.S. Patent No. 9,901,026 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application lend themselves to a system employing substantially the structure and features.
Claims 1-12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,257,975 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application lend themselves to a system employing substantially the structure and features.
Claims 1-12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,225,977 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application lend themselves to a system employing substantially the structure and features.



Reasoning for Situations in which no Double Patenting is Present
	No double patenting rejection is being made between the instant application 16/298,645 and U.S. Patent Nos. 9,629,305 B2; 9,750,178 B2; 9,763,380 B2; 10,244,674 B2 and 10,206,327 B2, and between the instant application 16/298,645 and application 16/270,147 since significant differences are present between the claims of the instant application 16/298,645 and the claims of U.S. Patent Nos. 9,629,305 B2; 9,750,178 B2; 9,763,380 B2; 10,244,674 B2 and 10,206,327 and application 16/270,147.

For any amendments made to the claims, applicant should indicate page, line number or paragraph, line number of the specification where basis is present (to avoid new matter issues or issues where antecedent basis is not present in the specification).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached on Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



March 7, 2021